—Order, Supreme Court, New York County (Herman Cahn, J.), entered September 30, 1999, which, to the extent appealable, denied plaintiffs’ motion for renewal of the previously granted motion of defendants Vincent Garrow and Lex & Third 116th Street Corp. for summary judgment dismissing the action as against them, and order, same court and Justice, entered on or about June 7, 2000, which granted the motion of defendants Marco Shoes Inc., Joseph Louz and Mark Louz for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
The awards of summary judgment were proper in light of the plain meaning of the subject sublease agreement pursuant to which plaintiff over tenant Paris Fashion accorded defendant subtenant Marco Shoes Inc. exclusive possession of the premises (see, Pharmaceutical Horizons v Sterling Drug, 127 AD2d 514, 515, lv dismissed 69 NY2d 984). Plaintiffs failed to raise any issue as to whether the sublease was tainted by misrepresentation or fraud, and if plaintiffs’ principal was not sufficiently proficient in English to understand the significance of the sublease, it was incumbent upon him to make a reasonable effort to have the document explained to him (see, Sofio v Hughes, 162 AD2d 518, 520, lv denied 76 NY2d 712). Concur— Mazzarelli, J. P., Andrias, Saxe and Friedman, JJ.